Title: From Alexander Hamilton to Callender Irvine, 2 July 1799
From: Hamilton, Alexander
To: Irvine, Callender


          
            Sir,
            New York July 2d. 1799
          
          In Answer to your letter of the 24 June I must inform you that the recruiting instructions were sent to you of course as being on the list of recruiting Officers. 
          It is agreable to me that you should Join your company as soon as your health shall permit
          With consideration &c
          Capt. Callender Irvine Carlisle
        